Title: Joan Derk van der Capellen tot den Pol to John Adams: A Translation, 24 December 1780
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Adams, John


      
       Sir
       Zwolle, 24 December 1780
      
      I should already have had the pleasure of replying in person to your esteemed letter of the 9th of this month had the cold weather allowed me to embark this past Tuesday, as I had planned. I shall take the liberty of pursuing the thread of your letter in this one.
      If governor Pownall intended to alarm this republic and possibly other nations, it would have been more prudent not to publish the pamphlet in French without some antidote in the form of a note on the more dangerous passages. You will recall, sir, that that was my opinion when I had the honor to discuss the matter with you in Amsterdam.
      In reference to the credit of America, I took the liberty in my last letter of tracing one after another all the causes that conspire to bring about its current abasement. The invasion of Georgia and South Carolina; the capture of Charleston; the loss of the Continental frigates; the defeat of Gates; the inaction of the combined fleets of Guichen and Solano; the decisive superiority of the English in the Isles and even New York; the defection of Arnold; the discontent of the army and the jealousy between it and the body politic; the still fluctuating position of Monsieur Necker and the uncertain duration of the phenomenon of a good administration in France and finally what is more than all this and which I inadvertently forgot to include in my last letter, the monstrous depreciation of American paper; depreciation that cannot but end in national bankruptcy if Congress does not find a way to preserve the paper with metal coin. These, sir, are by no means tales. They are facts that influence the nation in general; that even make the friends of America tremble, among whom I know some very enlightened gentlemen who are greatly apprehensive about the consequences of a total annihilation of the value of paper. They fear that England may seize the moment when the army for want of pay will either no longer exist or be greatly weakened; when the militia for the same reason will not be assembled in sufficient number; they fear the turmoil, disturbances, and confusion that a national bankruptcy must occasion in all classes of the people, and they tremble at the prospect that in the end this people will tire of supporting a war that brings with it calamities of which no people has ever approved, to wit, a total absence of currency and everything that may result from such a dreadful situation. It costs less to shed one’s blood for one’s country than to suffer a long time in indigence for love of it. If the American people continue to find a resource against this trial in its virtue and patriotism, then surely it is a people unique in this respect as it is in so many others. Please understand, sir, that not all these worries are mine. This is how my nation envisages the affairs of America that I have described.
      All credit, whether of a people or a private individual, depends solely on two things, namely, the opinion people have of the borrower’s good faith and the possibility he has of keeping his commitments. As for America: the first article has never been open to doubt; but I am mortified at being unable to say the same for the second, and I can assure you, sir, that, by the nature of the case, it is only with authentic information concerning the veritable state of affairs in the New World that you will succeed in persuading the capitalists of the Old World to lend you their money. Do not expect them to lend on principle. Such generosity would surpass the limits of virtue in most men. Nevertheless, I can assure you that a vast plurality of my nation, certainly more than 4/5 parts, likes the Americans and hopes for their complete success. Being from the country, speaking its language, frequenting all classes of my fellow citizens, I am in a better position to form a correct judgment of the matter than those who are deprived of such sources of information. The only people who will never be won over are those attached to the court, but, thanks to God, they are not the only ones; they are even the least of those from whom something is to be hoped. I therefore urge you, sir, not to give your lords and masters an idea of the state of affairs in this country and especially of the thinking of its inhabitants in general, which might prove in the end unjustified by events, and occasion measures, which would more and more estrange two republics which are made for each other and which I ardently wish to see more closely united. Yours is in the midst of a violent crisis, whose outcome must as a matter of good policy be awaited before setting a course, for things may turn out well. A war with the English seems to me inevitable. If they did not seek it, they would not risk pushing us to the limit with insults, which are in no way useful to them; which no people has ever put up with, or endured as long as we have been obliged to do. It is truly a pity in these circumstances that the seizure of Monsieur Laurens’ papers provided the English with a specious pretext for mistreating the republic or rather the city of Amsterdam whose ruin is desired at all cost and I fear that the influence of the court may prevent other members of the state from coming to its defense. Whatever happens, however, light may issue from darkness itself. America cannot overcome its difficulties without our money. To further its interests, therefore, one must wait patiently and shrewdly seize the propitious moment to capture those funds. Sooner or later that moment will arrive, perhaps sooner than one expects. One must take men as they are.
      
      I have received via the channel of his Excellency John Jay a letter from Governor Livingston dated 15 March. For details it refers me to the letter of Governor Trumbull (which will soon appear), besides which it contains no news, being essentially an acknowledgment of receipt of my letter. The chief difficulty we have now to struggle with (these are the words of the governor) is the depreciation of our currency; but as Congress has lately most assiduously applied to financing I hope they will discover some way to extricate us out of that perplexity.
      I believe that these paper notes would never have fallen so low; I even believe that they would have remained perfectly regular, if, with each issue, Congress had been able to impose proportional taxes, in which case the paper notes would have circulated; the state receiving them always at the just price, private individuals would not have dared or been able to refuse this wager, and these taxes would in turn have caused them the
        paper notes to return to the state treasure, which in this way would have been able to come up with the new sums needed by borrowing at interest paper notes already in circulation rather than being compelled always to issue new notes and thereby increase even more the amount of this paper. I think there is only so much money in the world. Each coin represents and as it were reproduces itself several times over, and America does not seem to me to need 200 million dollars to meet all its objectives in war and internal commerce.
      I send my respects to Messrs. Searle, Gillon, Dana, and the gentleman I had the honor to see frequently at your house whose name I cannot recall; and I have the honor to be with a profound veneration, sir, in very great haste, your most humble and obedient servant.
      
       C——n de P——l
      
     